FILED
                                                                        COURT OF APPEALS
                                                                               DIVISION II

                                                                       2015 MAC' 27    AM 9: 33

                                                                       STATE OF WASHINGTON

                                                                        BY
                                                                                 DEPYJTY



       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II


FAIRUZA STEVENSON,                                                           No. 45834 -9 -II


                                  Appellant,                         UNPUBLISHED OPINION


         v.




 STATE OF WASHINGTON, DEPARTMENT
 OF HEALTH, NURSING CARE QUALITY
 AS SURANCE COMMISSION,


                                  Respondent.


        BJORGEN, A.C. J. —     Fairuza Stevenson appeals a superior court order affirming a decision

by the Washington State Department of Health' s Nursing Care Quality Assurance Commission
Commission).      The Commission found that Stevenson, by refusing over several days to obey a

physician' s order to provide doses of a medication to Patient A, had breached the standard of

conduct for nurses and acted outside the scope of practice allowed by Stevenson' s registered

nurse' s license. Based on these findings, the Commission concluded that Stevenson was subject

to discipline   under   the Uniform   Disciplinary   Act ( UDA), chapter 18. 130 RCW, and sanctioned


her.


         On appeal, Stevenson claims that ( 1) the Commission' s findings that she breached the

relevant standard of conduct and acted outside        the   scope of practice are not supported   by
No. 45834 -9 -II



substantial evidence, (   2) the Commission' s conclusions that she violated provisions of the UDA


are erroneous, and ( 3) collateral estoppel, res judicata, and an earlier stipulation agreement made


pursuant to CR 2A with the Department of Social and Health Services ( DSHS) to settle a related

matter bar the Commission' s order. We hold that ( 1) substantial evidence supports the

Commission'   s   findings, ( 2)   the Commission correctly concluded that Stevenson violated several

provisions of the UDA, and ( 3) nothing precluded the Commission' s order. Consequently, we

affirm the superior court.


                                                   FACTS


        Stevenson is a registered nurse and operates an adult family home through a corporation

called Stevenson Group Inc. Stevenson provides nursing services through her work at the home.

        Patient A first came to the adult family home operated by Stevenson Group Inc. in 2005. 1

By 2007, one of Patient A' s physicians had prescribed a blood thinning medication to treat some

of her health problems. Another physician had prescribed antibiotics. The combination of these


drugs produced bleeding in one of Patient A' s eyes, requiring her admission to a local hospital

for treatment. Patient A' s discharge orders discontinued the doses of the blood thinner.

        In November 2007, Patient A again was hospitalized, this time for fever and abdominal


pain. Dr. Meituck Hu, Patient A' s treating physician, diagnosed an infection in her leg related to

a prosthetic implant and prescribed antibiotics to remedy it. Because she believed the problem

with the prosthetic implant would limit Patient A' s mobility, Hu also prescribed prophylactic

doses of enoxaparin, another blood thinner, to prevent deep vein thrombosis, the potentially fatal




 1 To protect her privacy, the agency record refers to the patient at issue as Patient A. We follow
that nomenclature.




                                                       2
No. 45834 -9 -II



formation of blot clots in Patient A' s legs. Hu' s discharge orders continued Patient A' s daily

doses of enoxaparin for one month.


       After discharge on November 24, 2007, Patient A returned to the adult family home

operated    by   Stevenson   Group   Inc.   Stevenson, aware of Patient A' s history, made attempts to

contact Patient A' s primary care physician to ask him to discontinue the enoxaparin based on

fears it could lead to eye bleeding and vision loss. While waiting for this order, Stevenson

refrained   from giving Patient A the       daily   enoxaparin   dose Hu had   prescribed.   Stevenson had


great difficulty in getting the order to discontinue enoxaparin from the primary care physician,

but made no attempts to contact Hu, physicians covering for Hu at the hospital, or Patient A' s

other physicians. Eventually, feeling that she could not wait any longer, Stevenson gave Patient

A an enoxaparin dose on December 3, 2007, hours before the primary care physician faxed an

order to discontinue the drug.

        Stevenson' s refusal to give Patient A the enoxaparin spawned two state administrative


actions. In the first, DSHS took action against Stevenson Group Inc., the entity licensed to

operate the adult family home. Specifically, DSHS alleged that the failure to give the enoxaparin

violated WAC 388- 76- 620, a provision requiring the adult family home to " ensure that the

resident receives necessary [ medical] services." 2' Administrative Record ( AR) at 149 -50 ( citing

WAC 388 -76 -620). Stevenson, as the representative of the home, signed a corrective action plan


and Stevenson Group Inc. settled the matter by paying an $ 800 fine to DSHS from its corporate

checking account.




2 The DSHS complaint against the adult family home also alleged a second violation unrelated to
this appeal.



                                                          3
No. 45834 -9 -II



       The second administrative action concerned Stevenson' s license to practice as a


registered nurse. The Commission alleged that Stevenson violated various subsections of RCW

18. 13. 180 and WAC 246 -240 -710( 2) when she refused to give Patient A the enoxaparin.3

Stevenson' s motion to dismiss the matter, based on her theory that the settlement with DSHS

precluded any action by the Commission, was denied and the matter proceeded to an

administrative hearing before a panel of the Commission.

       At the hearing, the Department of Health, which prosecuted the complaint, presented two

witnesses: Hu and Stevenson. Hu testified about her diagnosis and treatment of Patient A,

including her decision to prescribe prophylactic doses of enoxaparin. Hu admitted that she had

not known about Patient A' s recent eye bleeding episode when she ordered the enoxaparin, but



3 RCW 18. 130. 180 provides, in relevant part:
        The following conduct, acts, or conditions constitute unprofessional conduct for
        any license holder under the jurisdiction of this chapter:

                 4) Incompetence, negligence, or malpractice which results in injury to a
        patient or which creates an unreasonable risk that a patient may be harmed;

                   7) Violation of any state or federal statute or administrative rule
        regulating the profession in question, including any statute or rule defining or
        establishing standards of patient care or professional conduct or practice;


                   12) Practice beyond the scope of practice as defined by law or rule.

WAC 246- 840 -710 provides that:

                   The following conduct may subject a nurse to disciplinary action under the
        Uniform Disciplinary Act, chapter 18. 130 RCW:

                   2) Failure to adhere to the standards enumerated in WAC 246- 840 -700
        which may include, but are not limited to:

                    d) Willfully or repeatedly failing to administer medications and /or
        treatments in accordance with nursing standards.


                                                     4
No. 45834 -9 -II



stated   that   knowing   about   the incident would not      have   changed   her   order:   she believed that


Patient A' s problems with her implant limited her mobility and placed her at a risk of fatal deep

vein thrombosis, requiring prophylactic doses of enoxaparin. On questioning from one of the

commission members, Hu testified that the benefits of prophylactic enoxaparin outweighed any

potential risks of bleeding given the extreme dangers of developing deep vein thrombosis. Hu

also   testified that   she expected   her   orders "   to be followed," AR at 340, unless the nurse



implementing the order had questions and brought those questions to either her or another doctor

covering for her. Hu specifically stated that the reason she expected any nurse questioning a

medication order to contact her or a covering physician was because of possible problems getting

in contact with a primary care doctor. Finally, Hu testified that registered nurses had no

authority to " unilaterally       write a prescription order or change a prescription order."           AR at 340.


          Stevenson admitted that, as a nurse, she had to follow a physician' s prescription order

and that she had no authority to unilaterally alter a prescription. Stevenson also admitted that she

did not attempt to contact Hu, the hospital, or any of Patient A' s other doctors when having

difficulty communicating with Patient' s A' s primary care doctor.

          Stevenson presented testimony from three expert witnesses in her defense. Each opined

that Stevenson had not breached the standard of conduct for registered nurses because she had a

duty to question the order to give enoxaparin, which she and the expert witnesses believed was
inappropriate for Patient A. On cross -examination, one of Stevenson' s experts stated that, when


refusing to comply with a physician order, a nurse had a duty to present his or her concerns to the

physician. Also on cross -examination, one of the other experts agreed that Patient A was at risk

of developing deep vein thrombosis.

           The Commission found that




                                                             5
No. 45834 -9 -II



                  1. 11          Physician medication orders must be carried out as ordered in order
       to   ensure patient         safety.   The   scope of practice ...      of a registered nurse does not
       include the authority to unilaterally fail to follow                 physician orders.   Nor does the
       standard of care for a registered nurse permit a nurse to engage in such action. The
       nursing standard of care requires that in circumstances where a registered nurse has
       concerns about a physician order, the nurse should attempt to contact the physician
       as soon as possible to discuss her concerns.
               1. 12  As a result of the Respondent' s failure to follow the physician
       medication order and failure to attempt to contact the treating physician about her
       concerns, Patient A was placed at an unreasonable risk of harm. Although Patient
       A suffered no apparent harm from the missing medication, Patient A could have
       suffered significant harm including death as a result of the Respondent' s actions.

AR at 292.


        Based on these findings, the Commission concluded that Stevenson had committed

unprofessional conduct as            defined   by RCW    18. 130. 180( 4), ( 7), ( 12) and WAC 246- 840- 710( 2)( d).


The Commission imposed a fine and a requirement that Stevenson complete some continuing

education courses, as well as placing Stevenson' s nursing license on probation for two years.

        Stevenson appealed the Commission' s findings of fact, conclusions of law, and order to

the superior court, which affirmed. This appeal followed.


                                                        ANALYSIS


                                                I. STANDARDS OF REVIEW


        Washington'          s   Administrative Procedure Act (APA), chapter 34. 05 RCW, governs


appeals of discipline imposed under the UDA. RCW 18. 130. 140. Under the APA, when

reviewing an agency action, we sit in the same position as the superior court and apply the

APA' s standards directly to the agency record. DaVita, Inc. v. Dep' t ofHealth, 137 Wash. App.
174, 180, 151 P.3d 1095 ( 2007).             The APA allows relief from an agency order for any of nine

 enumerated reasons.             RCW 34. 05. 570( 3).    As relevant here, we may grant relief where the

 agency'   s order "   is   not supported    by    evidence   that is   substantial when viewed   in light   of   the
No. 45834 -9 -II



whole record        before the     court,"   or where the Commission has " erroneously interpreted or applied

the   law." RCW 34. 05. 570( 3)( d), (         e).   Stevenson bears the burden of showing the invalidity of

the Commission' s order. RCW 34. 05. 570( 1)( a).


          We review challenged commission findings for substantial evidence in the record, RCW

34. 05. 570( 3)(    e),   and consider unchallenged findings verities on appeal. Fuller v. Dep' t ofEmp' t

Sec., 52 Wash. App. 603, 606, 762 P.2d 367 ( 1988). When reviewing the record for substantial

evidence to support challenged findings, we view the evidence in the light most favorable to the

Commission          and   accept   the Commission'      s "'   views regarding the credibility of witnesses and the

weight    to   be   given reasonable     but competing inferences.'"           William Dickson Co. v. Puget Sound


Air Pollution Control          Agency, 81      Wn.   App.      403, 411, 914 P.2d 750 ( 1996) (      quoting State ex rel.

Lige &    William B. Dickson Co. v. Pierce County, 65 Wash. App. 614, 618, 829 P.2d 217 ( 1992)).

Evidence supporting a finding is substantial where it would convince a rational, fair -minded

person of the finding' s truth. Lawrence v. Dep 't ofHealth, 133 Wash. App. 665, 671, 138 P.3d
124 ( 2006).


          We review the Commission' s legal conclusions de novo. DaVita, 137 Wash. App. at 181.

However, we accord great deference to the Commission' s interpretation of the UDA and the

rules   it has   promulgated pursuant          to its authority under      chapter   18. 79 RCW. Verizon Nw, Inc. v.


 Wash.   Emp' t Sec.       Div., 164 Wash. 2d 909, 915, 194 P.3d 255 ( 2008);               DaVita, 137 Wash. App. at 181.

We review Stevenson' s preclusion claims de novo. Christensen v. Grant County Hosp. Dist. No.

1, 152 Wash. 2d 299, 305, 96 P.3d 957 ( 2004) ( collateral                   estoppel);   Nevers   v.   Fireside, Inc., 133
Wash. 2d 804, 809, 947 P.2d 721 ( 1997) (               court rules      interpreted de   novo);   Lynn v. Dept ofLabor

      Indus., 130 Wn.        App. 829, 837,     125 P.3d 202 ( 2005) ( res judicata).




                                                                   7
No. 45834 -9 -II



                                           II. THE FINDINGS OF FACT


        Stevenson, although not assigning error to any specific findings of fact, generally argues

that substantial evidence did not support findings of fact 1. 11 and 1. 12, set out above. In these,

the Commission found that Stevenson ( 1)           failed to       adhere   to .the   relevant standard of conduct, ( 2)




practiced outside the scope of practice, and ( 3) placed Patient A at an unreasonable risk of harm.

Stevenson' s arguments largely center on evidence she presented and her claims that the

Department of Health did not present expert testimony that she violated the standard of conduct

at the hearing before the Commission. The Commission contends that substantial evidence in

the record supports its findings. We agree with the Commission.


        Turning first to finding of fact 1. 11, testimony offered at trial supported the

Commission' s finding that Stevenson failed to adhere to the standards of conduct required of a

registered nurse. Hu testified that she expected Stevenson to implement her discharge orders,

although she stated that Stevenson could question that order by speaking with her. Hu also

testified that Stevenson, as a registered nurse, lacked the authority to alter the prescriptions that

were part of the discharge orders, which Stevenson did by failing to give the enoxaparin. One of

Stevenson' s own experts testified that any nurse who refused to fulfill a physician order based on

concerns about the order had a duty " to convey to the doctor that she is not fulfilling that order

and she   is   not   giving that   medication   because   of   these   concerns."       AR at 379. A reasonable


inference from this testimony is that nurses have a duty to follow the orders given by a doctor

unless they raise concerns about the order with the doctor. Stevenson refused to follow Hu' s

orders and failed to contact Hu or a covering physician to explain why she was declining to do

so. The Commission could readily find that Stevenson failed to comply with nursing standards

from those facts.




                                                               8
No. 45834 -9 -II



          Testimony at trial also supported the Commission' s finding, embodied in finding of fact

1. 11, that Stevenson practiced outside the scope of practice granted by her nursing license. Hu,

one of Stevenson' s experts, and Stevenson herself all testified that registered nurses lack

 prescriptive      authority   and must act at     the   direction   of a physician."   AR at 340, 379, 506. This


testimony allowed the Commission to find that Stevenson, by refusing to follow the direction of

Hu, had practiced outside the scope of authority granted to her by her registered nursing license.

          Stevenson, however, contends that substantial evidence does not support finding 1. 11

because the Department of Health failed to provide expert testimony that she breached the

standard of care at the hearing. She is incorrect. The APA provides that agencies in general may

utilize   their   expertise when      evaluating factual    matters.    RCW 34. 05. 452( 5).    The regulations


governing proceedings before the Commission specifically authorize it to make use of its

expertise when making factual determinations. WAC 246 -11 - 160. Common law precedent also

recognizes that medical discipline boards like the Commission do not need expert testimony


about any possible breach of the standard of care, because such testimony is not helpful when the

fact finder, as here, includes experts. Ames v. Dep 't ofHealth, 166 Wash. 2d 255, 261 -62, 208 P.3d
549 ( 2009); Davidson          v.   Dep'   t of Licensing, 33 Wn.     App.   783, 785 -86, 657 P.2d 810 ( 1983).   As


noted above, the State presented evidence that would allow the Commission, based on its

expertise, to find that Stevenson breached her standard of care.4




4 Stevenson notes that two members of the panel adjudicating the Department of Health' s
complaint were licensed practical nurses instead of registered nurses, like Stevenson. This
appears to be an argument that we should not allow the Commission' s panel to determine the
appropriate standard of conduct and scope of practice.

           RCW 18. 79. 070( 2) provides for the Commission' s make -up and requires that it include
two advanced registered nurse practitioners, seven registered nurses, three licensed practical
nurses, and three members of the public. RCW 18. 79. 070( 2) does not require that commission
panels include only members of the same professional type as the appellant. We read that
                                                               9
No. 45834 -9 -II



        Stevenson also contends that substantial evidence does not support finding 1. 11 because

she presented testimony that she declined to dose Patient A with enoxaparin because of fears that

it would cause her to bleed, and her experts testified that, by doing so, she had not breached the
standard of conduct. That evidence, though, does not change the result of our review. The

Commission acted as the fact finder and accorded what it deemed the appropriate weight to the

evidence each side presented and the inferences reasonably drawn from that evidence. In doing

so, it gave greater weight to the evidence offered by the Department of Health and the inferences

drawn from that evidence. We will not upset that determination on appeal. Ancier v. Dep' t of

Health, 140 Wash. App. 564, 575, 166 P.3d 829 ( 2007).

        We also hold that substantial evidence supports finding of fact 1. 12, the Commission' s

finding that Stevenson' s actions placed Patient A at an unreasonable risk of harm. Hu testified

that Patient A' s condition at the time of her admission to the hospital rendered her immobile and

placed her at risk of developing deep vein thrombosis. One of Stevenson' s experts agreed. Hu

also testified that development of deep vein thrombosis risked a quick death. A reasonable

inference from this testimony is that the withholding of prophylactic doses of enoxaparin, which

would prevent deep vein thrombosis, put Patient A at risk of dying. The Commission could find

from that testimony that Stevenson' s actions placed the patient at an unreasonable risk of harm.




 omission as embodying the legislature' s belief that, as an institution, the Commission has the
relevant experience and knowledge necessary to adjudicate nursing misconduct.
        Further, Stevenson does not explain how the panel' s composition affects the panel' s
 expertise.   WAC 246- 840- 700( 2)(   a)(   i)(D), discussed below and which governs standards of
 practice for registered nurses, does not appear to operate differently than WAC 246- 840 -
 700( 2)( b)( i)(D), also discussed below and which governs the standards of practice for licensed
 practical nurses. Two other provisions discussed below, WAC 246- 840- 700( 3)( a) and - 710( 2)( d)
 apply to both licensed practical nurses and registered nurses. Stevenson fails to show how the
 panel' s composition extinguishes the Commission' s expertise recognized by the case law.
                                                       10
No. 45834 -9 -II



       Stevenson challenges finding of fact 1. 12 by claiming the evidence shows the wisdom of

her choice to withhold the enoxaparin. Specifically, Stevenson argues that the evidence shows

that Patient A lived two years after the December 3, 2007 injection of enoxaparin without any

further prophylactic doses of blood thinner. The fact that Stevenson' s choice to withhold

enoxaparin did not result in actual harm to Patient A or that the patient continued to live without

enoxaparin is irrelevant to our review on appeal. The Commission' s findings and the relevant

law, RCW 18. 130. 180( 4), concern the risk of harm. As noted above, Hu testified to the risks


from Stevenson' s failure to follow her orders. On this evidence, the Commission could readily

find that Stevenson' s choice to withhold enoxaparin was a gamble that placed Patient A at an

unreasonable risk of harm.


                                    III. THE CONCLUSIONS OF LAW


        Stevenson also appears to challenge in three different ways the Commission' s

conclusions that she committed unprofessional conduct. For the following reasons, however, the

challenged conclusions are correct.



        Stevenson challenges conclusion of law 2. 4, the conclusion that she committed


unprofessional conduct
                          by   violating RCW 18. 130. 180( 4),   by claiming that no evidence showed

her actions placed Patient A at an unreasonable risk of harm. As discussed above, substantial


evidence supports finding of fact 1. 12 that Stevenson' s actions placed Patient A at an

unreasonable risk of harm. Conclusion 2.4 flows directly from that finding and finding 1. 11 that

 Stevenson breached the standard of conduct required by nurses. We affirm the conclusion.

Nguyen v. Dep' t ofHealth Med. Quality Assurance Comm' n, 144 Wash. 2d 516, 530, 29 P.3d 689
 2001) (   this court reviews conclusions by looking to whether the factual findings support them).




                                                    11
No. 45834 -9 -II



        Stevenson challenges conclusion of law 2. 5, the conclusion that she committed


unprofessional conduct under     RCW 18. 130. 180( 12), and conclusion of law 2. 6, the conclusion


that she committed     unprofessional conduct under       RCW 18. 130. 180( 7),   by claiming that the

Department of Health failed to show that she breached the standard of conduct or practiced


beyond the scope of acceptable practice. Specifically Stevenson claims that WAC 246 -840 -700

prescribes the scope of practice and the standard of conduct for nurses and that her conduct

violated no part of that provision.


        With regard to conclusion of law 2. 5, RCW 18. 130. 180( 12) includes practicing beyond

the scope of practice as unprofessional conduct. With finding of fact 1. 11, the Commission

found that Stevenson practiced beyond the scope of practice when she unilaterally changed


Patient A' s prescription by failing to follow Hu' s order. As noted above, substantial evidence

supported that finding. Finding of fact 1. 11 supports the Commission' s conclusion of law 2.5
that Stevenson     committed unprofessional practice.        RCW 18. 130. 180( 12).      Therefore, we affirm


the Commission' s conclusion. Nguyen, 144 Wash. 2d at 530.

        As concerns conclusion of law 2. 6 that Stevenson committed unprofessional conduct


under RCW 18. 130. 180( 7), that statute defines unprofessional conduct to include the violation of

any state or federal statute or regulation establishing the standard of conduct for the profession.
WAC 246- 840- 700( 2)( a)( i)(D) establishes one such standard of conduct. It requires nurses to

  implement[]   the plan of care by initiating nursing interventions through giving direct care and

supervising   other members of   the   care   team."   WAC 246- 840- 700( 2)(   a)(   i)( D) ( emphasis   added).



WAC 246- 840- 700( 3)(    a) establishes another standard of conduct,      providing that "[ t] he registered


nurse ...   shall communicate significant changes in the client' s status to appropriate members of


the health care team. This communication shall take place in a time period consistent with the



                                                        12
No. 45834 -9 -II



client' s need     for   care."   WAC 246 -840- 710( 2)( d) establishes a final, relevant, standard of


conduct.     That    provision     forbids any   nurse   from "[ w] illfully   or repeatedly failing to administer

medications ...          in   accordance with   nursing   standards."   WAC 246 -840- 710( 2)( d).


        A number of the Commission' s findings support the conclusion that Stevenson

committed unprofessional conduct under               RCW 18. 130. 180( 7).        The Commission found in


finding of fact 1. 9, a finding unchallenged and therefore a verity on appeal, that Stevenson failed
to provide Patient A her enoxaparin dose from November 24, 2007 to December 3, 2007. With

finding 1. 11, a finding supported by substantial evidence, the Commission found that Stevenson

breached the standard of conduct by refusing to obey the order to provide enoxaparin. With

finding of fact 1. 12, a finding supported by substantial evidence, and finding of fact 1. 10, a

finding unchallenged and therefore a verity on appeal, the Commission found that Stevenson

failed to communicate her refusal to follow Hu' s order or to any covering physician. Those

findings support a conclusion that Stevenson violated WAC 246 -840- 700( 2)( a)( i)(D),

 700( 3)(   a),   and - 710( 2)( d) by repeatedly declining to implement Hu' s orders to provide a daily

dose of enoxaparin without communicating to Hu that she was not complying with the order and

explaining her reasons for her refusal. Each of those WAC violations constituted unprofessional

conduct under        RCW 18. 130. 180( 7). We affirm conclusion of law 2. 6. Nguyen, 144 Wash. 2d at


530.


                                                    IV. PRECLUSION


            Stevenson also contends that a number of preclusion doctrines prevented the Commission

from entering its order. We disagree..




                                                               13
No. 45834 -9 -II



A.       Res judicata


         Res judicata bars "[          r] esurrecting   the   same claim   in   a subsequent action."   Hilltop Terrace

Homeowner'      s   Ass 'n   v.   Island   County,   126 Wash. 2d 22, 31, 891 P.2d 29 ( 1995). " The threshold


requirement" for applying the doctrine of res judicata " is a final judgment on the merits" in a

prior action.     Hisle     v.   Todd Pac. Shipyards       Corp., 151 Wash. 2d 853, 865, 93 P.3d 108 ( 2004).

Once a party satisfies that threshold, we review whether the current action and the prior one

involve the same claim by looking to whether the two involve the same " subject matter, cause of

action, people and parties, and ... `           quality of the persons for or against whom the claim is

made. "'    Hisle, 151 Wash. 2d at 865 -66 ( quoting Rains v. State, 100 Wash. 2d 660, 663, 674 P.2d 165

 1983)).    Stevenson bore the burden of showing each of these elements to preclude the

Commission from entering its order. Hisle, 151 Wash. 2d at 865, 866.

           Stevenson' s res judicata claim fails on at least one of the elements. Both Stevenson' s and

the Commission'        s    briefing   assume   that    she was a    party to the DSHS proceeding. She was not.


The DSHS proceeding involved                 a complaint against         Stevenson   Group   Inc., and payment for the


fine in those proceedings came from the corporation' s accounts. The commission proceedings

involved a complaint against Stevenson. The corporation has an existence separate and apart

from Stevenson'        s.    W. Wash. Laborers- Emp           'rs   Health & Sec. Trust Fund v. Harold Jordan Co.,


52 Wn.     App.     387, 392, 760 P.2d 382 ( 1988).            Observing that separate existence means holding

that the corporation, not Stevenson, was a party to the DSHS action and Stevenson, not the

corporation, was a party to the Commission action. Res judicata does not bar the Commission' s

order.




                                                                    14
No. 45834 -9 -II



B.      Collateral Estoppel


        Collateral estoppel bars relitigation of an issue decided in a prior proceeding, even where

the subsequent proceeding involves different claims or causes of action. Rains, 100 Wash. 2d at

665 ( quoting Seattle -First Nat' l Bank v. Kawachi, 91 Wash. 2d 223, 225 -26, 588 P.2d 725 ( 1978)).

Collateral estoppel only applies where ( 1) the prior proceeding decided an issue identical to the

one presented   in the   subsequent action, ( 2)    there   was a   final judgment       on   the   merits, (   3) the party

to be estopped was a party to the prior proceeding or in privity with a party to the proceeding,

and ( 4) estopping the party will not produce an injustice. Rains, 100 Wash. 2d at 665 ( quoting

Seattle -First Nat' l Bank   v.   Cannon, 26 Wn.     App.    922, 927, 615 P.2d 1316 ( 1980)).             Stevenson


bore the burden of proving the earlier proceeding estopped the Commission. State Farm Mut.

Auto. Ins. Co. v. Avery, 114 Wash. App. 299, 304, 57 P.3d 300 ( 2002).

        The DSHS proceeding did not result in a final judgment on the merits, but instead ended

in settlement with Stevenson agreeing to pay a fine. Settlements are not considered final

judgments on the merits for purposes of collateral estoppel, because parties may settle for

 myriad reasons not related        to the   resolution of   the issues   they   are   litigating." Marquardt v. Fed.

Old Line Ins. Co. ( Mut.), 33 Wn.       App. 685, 689,       658 P.2d 20 ( 1983); Krikava v. Webber, 43 Wn.


App.   217, 222, 716 P.2d 916 ( 1986).        Without a final judgment on the merits, collateral estoppel


does not apply.

C.       CR 2A Settlement Agreement


         Finally, Stevenson contends that the settlement with DSHS constituted a stipulation under

CR 2A, releasing all claims that the State may have had against Stevenson for her failure to give




                                                            15
No. 45834 -9 -II



Patient A the enoxaparin doses. 5 We disagree.

        The   civil rules   apply to   civil proceedings   in Washington'   s superior courts.   Stevenson


provides no authority for the proposition that they apply in administrative proceedings, and we

therefore assume that none exists. DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d 122, 126, 372
P.2d 193 ( 1962).   We therefore are not persuaded by her argument. DeHeer, 60 Wn.2d.at 126.

                                                CONCLUSION


        We find that substantial evidence supports the Commission' s findings and that it did not

erroneously interpret or apply the law. We affirm the superior court order affirming the

Commission' s decision and order.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06.040,

it is so ordered.




 We concur:




              I
 WO . SWICK, J.




 SUTTON, J.




5 CR 2A provides that
              No agreement or consent between parties or attorneys in respect to the
         proceedings in a cause, the purport of which is disputed, will be regarded by the
         court unless the same shall have been made and assented to in open court on the
         record, or entered in the minutes, or unless the evidence thereof shall be in writing
         and subscribed by the attorneys denying the same.
                                                           16